DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022 has been entered.
Claims 1, 4-5, 7, 10-17, 21-23, 26, 32, 34, 36, and 39-42 are currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10-17, 21-23, 26, 32, 36, and 39-42 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2008/0038982 to Motomura in view of US Pub. No. 2013/0041335 to Dwiggins and US Pub. No. 2008/0182468 to Dharmarajan.
Regarding claims 1, 4-5, 7, 10-17, 21-23, 26, 32, 36, and 39-42, Motomura teaches a nonwoven fabric laminate including at least one melt-blown nonwoven fabric layer (one or more interior layers defined by a plurality of meltblown fibers, claim 10) and mixed fiber spunbonded nonwoven fabric layers (a first outermost layer defined by a plurality of continuous fibers and a second outermost layer, claim 7- spunbond nonwoven) on both surface of the at least one meltblown nonwoven fabric layer (one or more interior layer between the first outermost layer and the second outermost layer) (Motomura, abstract).  Motomura teaches the mixed-fiber spunbonded nonwoven fabric containing continuous fibers of thermoplastic resin B and containing additives as required including slip agents (Id., para 0066, 0068), reading on the first outermost layer and second outermost layer being defined by a respective plurality of fibers formed from a respective composition, such as a first composition, consisting of a first polymer component, specifically thermoplastic B, and a first additive component comprising the slip agent.  Motomura teaches the thermoplastic B being polyethylene, polypropylene homopolymer (claim 42), polyester, or a polyamide (Id., para 0060), reading on the first polymer component consisting of a first polymer consisting of a polypropylene homopolymer, a polyethylene, a polyester, or a polyamide.  Motomura teaches the meltblown nonwoven fabric being composed of a thermoplastic polymer, including thermoplastic resin B, and containing additives as required including slip agents (liquid-barrier-enhancing-additive) (Id., para 0075, 0066, 0068), reading on the one or more interior layers being defined by a respective plurality of fibers formed from a respective composition, such as a second composition, consisting of a second polymer component, specifically thermoplastic B, and a second additive component, specifically a slip agent, wherein the second polymer component consists of a second polymer consisting of a polypropylene homopolymer, a polyethylene, a polyester, or a polyamide.  Motomura teaches the nonwoven fabric laminate being used in sanitary applications such as diapers (claim 26- absorbent article) (Id., para 0070, 0085, 0087).
Motomura is silent with regards to the specific material of the slip agent, such as specifically being erucamide, oleamide, stearamide, behenamide, one or more bis-amides, oleyl palmitamide, stearyl erucamide, or any combination thereof.
However,  Dharmarajan teaches the use of slip agents such as behenamide (claim 36, 41), erucamide, oleamide, and ethylene bis-oleamide (claim 4, 40) in a nonwoven fabric, such as for diapers, having a layered nonwoven structure like SMS, and the slip agent additive being added in amounts ranging from about 0.4 to about 2 weight percent based on the total weight (4000 to 20,000 ppm, claim 22) of the blend forming the fiber (Dharmarajan, abstract, para 0056-0057, 0065-0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fabric laminate of Motomura, wherein the slip agent is the slip agent of Dharmarajan, motivated by the desire to use conventionally known slip agents predictably suitable for use in nonwoven fabric, including those used in diaper applications.
The behenamide, erucamide, oleamide, and ethylene bis-oleamide being a liquid-barrier-enhancing-additive is a property of the material.  In general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the oleamide or erucamide as being a liquid-barrier-enhancing-additive, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
The prior art combination does not explicitly teach the outermost spunbond layer consisting of non-round cross-sectional first layer continuous fibers.  
However, Dwiggins teaches a nonwoven fabric useful as a component in a personal hygiene product, such as diapers, that is free of non-ribbon shaped (round-shaped) spunbond fibers and includes a meltblown layer between and in direct contact with ribbon-shaped spunbond layers (Dwiggins, abstract, para 0027, 0034, 0037).  Dwiggins teaches the nonwoven fabric having enhanced low surface tension liquid resistance and air permeability (Id., para 0001, 0047).  Dwiggins teaches the ribbon-shaped spunbond layer comprising polypropylene (Id., para 0066, 0071).  Dwiggins teaches the spunbond fibers being formed as homogenous solid fibers (Id., para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form laminate of Motomura, wherein the spunbond layers on either side of the meltblown layer consist of the homogenous ribbon fibers (non-round cross section fibers) of Dwiggins, motivated by the desire to form conventionally known spunbond layer predictably suitable for use in spunbond-meltblown containing laminates used in diapers products and by the desire to impart enhanced low surface tension liquid resistance and air permeability.  As the spunbond nonwovens consist of ribbon fibers (non-round cross-sectional fibers), SMS reads on R11-M1-N0-R21 (claim 11).
Regarding claims 5 and 16, the prior art combination the meltblown fibers having an average fiber diameter of not more than 10 microns, preferably in the range of 3 to 0.5 microns (Motomura, para 0079), reading on a plurality of second layer fibers having a second average fiber diameter.  The prior art combination teaches the continuous fiber of the thermoplastic resin in the spunbonded nonwoven fabric having an average fiber diameter of not more than 50 microns, preferably not more than 30 microns (Id., para 0069), reading on the non-round cross-sectional first layer continuous fiber having a first average fiber diameter and the second outermost layer comprises a third nonwoven layer comprising a plurality of third layer fibers having a third average diameter, wherein the first average fiber diameter and third average fiber diameter both being larger than the second average fiber diameter.
Regarding claim 12, the prior art combination teaches the laminate having a structure of S/M/S/S, S/S/M/S/S, and S/S/M/M/S/S, with two or more identical layers may be adjacent to each other as long as the spunbonded nonwoven fabric layers (S) are on both surfaces of the meltblown nonwoven fabric layer (M) (Motomura, para 0083).  The prior art combination teaches the nonwoven being free or substantially free of non-ribbon shaped (round) spunbond fibers, such as less than 10% by weight of the fabric (Dwiggins, abstract, para 0046).  The presence of one of round cross sectional fibers is within the scope of the teachings of the prior art combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate, wherein one of the spunbond layer consists of ribbon fibers and one of the spunbond layers comprising round fibers in an amount less than 10% by weight in each other structure, such as having the claimed structure in claim 12, motivated by the desire of forming predictably suitable spunbond layers as disclosed by Dwiggins and based on the totality of the teachings of the prior art.
Regarding claims 13-15 the prior art combination teaches the nonwoven fabric laminate having a high water resistance (Motomura, para 0087).  The prior art combination teaches the nonwoven fabric laminate being used in sanitary material such as disposable diaper as top sheets, back sheets (Id., para 0172).  The prior art combination teaches the slip agents being behenamide, erucamide, oleamide, and ethylene bis-oleamide and being added in amounts ranging from about 0.4 to about 2 weight percent based on the total weight (4000 to 20,000 ppm, claim 22) of the blend forming the fiber (Dharmarajan, abstract, para 0056-0057).  Regarding the claimed properties of greater low surface tension strike through value with the slip agent (LBEA) than a comparative nonwoven fabric of the same construction devoid of the slip agent (LBEA) (claim 13), the low surface tension strike through value that is from about 10% to 60% greater than a comparative nonwoven fabric of the same construction devoid of the slip agent (LBEA) (claim 14), and the nonwoven fabric comprising a low surface strike through value from about 10 to about 80 second (claim 15), although the prior art does not disclose these features explicitly, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, including the SMS structure, wherein  the two outer spunbond layers and the interior meltblown comprises the same amide material in an amount that overlap with the dependently claimed concentrations.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 16, the prior art combination teaches the slip agent being behenamide, erucamide, oleamide, or ethylene bis-oleamide (Dharmarajan, para 0056).  The prior art combination is silent with regards to the decomposition temperature of the behenamide, erucamide, oleamide, or ethylene bis-oleamide.  However, the decomposition temperature is a property of the slip agent.  In general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the decomposition temperature of behenamide, erucamide, oleamide, or ethylene bis-oleamide as claimed, the claimed properties are deemed to be inherent to the structure in the prior art since Dharmarajan teaches the slip agent as comprising the same amide chemical compositions claimed and taught as suitable in the instant invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 17 and 21, the prior art combination teaches the laminate having an S/M/S structure (Motomura, para 0083), reading on the second nonwoven layer comprising an interior portion of the nonwoven fabric and comprising one meltblown layer directly sandwiched between the first nonwoven layer and a third nonwoven layer, and the first nonwoven layer and the third nonwoven layer comprising a spunbonded nonwoven.
Regarding claim 22, the prior art combination teaches the use of slip agents of behenamide, erucamide, oleamide, and ethylene bis-oleamide being added in amounts ranging from about 0.4 to about 2 weight percent based on the total weight (4000 to 20,000 ppm, claim 22) of the blend forming the fiber (Dharmarajan, abstract, para 0056-0057).   While the reference does not specifically teach the claimed range of about 2000 to 9000 ppm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the slip agent, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 23, the prior art combination teaches the meltblown fibers having an average fiber diameter of not more than 10 microns, preferably in the range of 3 to 0.5 microns (Motomura, para 0079).  The prior art combination also teaches the laminate having a structure of S/M/M/S, S/M/S/S, S/S/M/S/S, S/M/M/M/S, S/M/M/S/S, S/S/M/M/S/S, S/M/S/M/S and S/M/M/S/M/M/S with two or more identical layers may be adjacent to each other as long as the spunbonded nonwoven fabric layers (S) are on both surfaces of the meltblown nonwoven fabric layer (M) (Id., para 0083).  Since the meltblown layer encompasses diameter less than a micron, the M layer can also read on a sub-micron fiber containing nonwoven.  Since more than one M layer is taught in the interior of the laminate, the structure of S/M/M/S, S/M/M/M/S, S/M/M/S/S, S/S/M/M/S/S, S/M/S/M/S and S/M/M/S/M/M/S reads on the interior portion of the nonwoven fabric further comprising a sub-micron fiber containing nonwoven.
Regarding claim 32, the prior art combination the meltblown fibers having an average fiber diameter preferably in the range of 3 to 0.5 microns (Motomura, para 0079), reading on the one or more interior layers comprising a meltblown nonwoven comprising meltblown fibers having an average diameter of less than 4 microns.  The prior art combination also teaches the laminate having spunbond nonwoven fabric layers on the surface of the at least one meltblown fabric layer (Id., abstract).    The spunbond layers are free of round fibers (Dwiggins, abstract), reading on the second outermost spunbond layer consisting of non-round cross-sectional continuous fibers.  
Regarding claim 42, the prior art combination teaches the thermoplastic polymer B being polypropylene homopolymer (Motomura, para 0060), reading on the second polymer component consisting of a polypropylene homopolymer.

Claim 34 is rejected under 35 U.S.C. 103 as obvious over Motomura in view of Dwiggins and  Dharmarajan as applied to claims 1, 4-5, 7, 10-17, 21-23, 26, 32, 36, and 39-42 above, further in view of US Pub. No. 2014/0127461 to Xu.
Regarding claim 34, the prior art combination teaches the laminate having a structure of S/M/M/S, S/M/S/S, S/S/M/S/S, S/M/M/M/S, S/M/M/S/S, S/S/M/M/S/S, S/M/S/M/S and S/M/M/S/M/M/S and teaches two or more identical layers may be adjacent to each other as long as the spunbonded nonwoven fabric layers (S) are on both surfaces of the meltblown nonwoven fabric layer (M) (Motomura, para 0083).    The prior art combination teaches the nonwoven fabric laminate being used in sanitary applications such as diapers, including as fastening tapes and side flaps (Id., para 0070, 0085, 0087, 0172).
The prior art combination does not teach the one or more interior layers comprising melt film fibrillated fibers.
However, Xu teaches nonwoven webs comprising a first fibrous layer made of a first composition that includes a softness enhancer, such as fatty acid amide, and second fibrous layer made of a second composition (Xu, abstract, para 0005, 0035).  Xu teaches layer of the web include spunbond/meltblown/spunbond nonwoven web as well as film extrude or blown from a single die (Id., para 0014).  Xu teaches an embodiment having a top fibrous layer, a bottom fibrous layer and an intermediate layer (Id., para 0046).  Xu teach the intermediate layer provides its own benefits such as providing the nonwoven web with greater basis weight homogeneity and/or the inclusion of a layer the influences the mechanical properties of the overall nonwoven web (Id.).  Xu teaches the intermediate fibrous layer can include fiber made of a third composition that comprise the same component as the first composition in the same or different proportion than the first composition (Id., para 0047).  Xu teaches the intermediate fibrous layer being melt film fibrillation or meltblown (Id., 0055) and teaches an embodiment having outer spunbond web and interior melt fibrillated web and meltblown fibers (Id., para 0048-0050).  Xu teaches the nonwoven web being used in diapers, such as ears (Id., para 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven fabric laminate of the prior art combination, wherein the laminate comprises a melt fibrillated web as part of the interior layers as taught by Xu, motivated by the desire of forming conventionally known multilayer web predictably suitable for use in diaper and wipe and predictably suitable alterative or combination to a meltblown web in an interior layer that can influence the properties of the nonwoven.  Motomura already establishes it is known to have non-meltblown interior layers as long as there are spunbond layer on both surfaces of the meltblown layer. 

Response to Arguments
Applicant’s arguments filed May 5, 2022, have been fully considered but are moot based upon the current grounds of rejection detailed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2003/0022570 to Stantisteban teaches a SMS fabric including hydrogenated tallow amide as a barrier-enhancing melt additive include in any of the layers of the SMS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789